Citation Nr: 0012289	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  98-03 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of a right partial pneumothorax, currently 
evaluated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from March 1945 to 
February 1946, and from March 1959 to October 1979.

This appeal arises from a July 1997, Department of Veterans 
Affairs (VARO), Albuquerque, New Mexico rating decision, 
which, in pertinent part, denied the appellant entitlement to 
an increased rating for his service-connected residuals of a 
right partial pneumothorax, evaluated as 0 percent disabling.

The Board remanded the appellant's claim for further 
development in a September 1999 decision.  Additional 
development was completed and the claim has been returned to 
the Board for further adjudication.


FINDING OF FACT

Current manifestations of the appellant's residuals of a right 
partial pneumothorax, include FEV-1 readings above 80 percent 
of predicted value, without residual functional limitation.


CONCLUSION OF LAW

Current manifestations of the appellant's service-connected 
residuals of a right partial pneumothorax, are no more than 0 
percent disabling.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.97 Diagnostic Code 6843 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has satisfied 
his statutory burden of submitting evidence which is 
sufficient to justify a belief that his claim is "well-
grounded."  38 U.S.C.A. § 5107(a) (West 1991) and Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  It is also clear that the 
appellant's claim has been adequately developed for appellate 
review purposes by VARO, and that the Board may therefore 
proceed to disposition of the matter.

In evaluating the appellant's request for an increased rating, 
the Board considers all of the medical evidence of record, 
including the appellant's relevant medical history.  Peyton v. 
Derwinski, 1 Vet.App. 282 at 287 (1991).  Disability 
evaluations are determined by the application of a schedule of 
ratings based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (1999) requires that each disability be viewed 
in relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (1999) requires that medical reports be 
interpreted in light of the whole recorded history.  Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet.App. 55 (1994).  Further, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (1999).

Residuals of a right partial pneumothorax are rated under 
traumatic chest wall defect, pneumothorax, hernia, etc.  
38 C.F.R. § 4.97 Diagnostic Code 6843 (1999).  


The schedular criteria for rating purposes read as follows:

FEV-1 less than 40 percent of predicted 
value, or; the ratio of Forced Expiratory 
Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 
percent, or; Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)) less than 40 
percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right 
heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac 
catheterization), or; episode(s) of acute 
respiratory failure, or; requires 
outpatient oxygen therapy.  [100 percent]

FEV-1 of 40- to 55- percent predicted, 
or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40- to 55- percent 
predicted, or; maximum oxygen consumption 
of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  [60 percent]

FEV-1 of 56- to 70- percent predicted, or 
FEV-1/FVC of 56 to 70 percent, or; DLCO 
(SB) 56- to 65- percent predicted.  [30 
percent]

FEV-1 of 71- to 80- percent predicted, 
or; FEV1/FVC of 71 to 80 percent, or; 
DLCO (SB) 66- to 80- percent predicted.  
[10 percent]

Or rate primary disorder.

Note (1):  A 100 percent rating shall be 
assigned for pleurisy with empyema, with 
or without pleurocutaneous fistula, until 
resolved.

Note (2):  Following episodes of total 
spontaneous pneumothorax, a rating of 100 
percent shall be assigned as of the date 
of hospital admission and shall continue 
for three months from the first day of 
the month after hospital discharge.

Note (3):  Gunshot wounds of the pleural 
cavity with bullet or missile retained in 
lung, pain or discomfort on exertion, or 
with scattered rales or some limitation 
of excursion of diaphragm or of lower 
chest expansion shall be rated at least 
20-percent disabling.  Disabling injuries 
of shoulder girdle muscles (Groups I to 
IV) shall be separately rated and 
combined with ratings for respiratory 
involvement.  Involvement of Muscle Group 
XXI (DC 5321), however, will not be 
separately rated.

38 C.F.R. § 4.97 Diagnostic Codes 6840-6845 (1999).

The Board will first review the appellant's pertinent 
history.

VARO granted the appellant entitlement to service connection 
for partial pneumothorax on the right, evaluated as 0 percent 
disabling in a March 1980 rating decision.

Subsequent VA outpatient treatment records are negative for 
any complaints or findings referable to residuals of a 
pneumothorax.

A VA examination was conducted in June 1997.  The appellant 
reported a history of a right pneumothorax with chest pain 
during service.  He indicated that he used to smoke a half a 
pack of cigarettes per day from the time he was 14 years old 
until he stopped smoking in 1972.  He denied any further 
history of chest pain or shortness of breath since 1979, and 
claimed that he could walk a mile without shortness of 
breath.  The examiner observed old healed scars on the right 
anterior chest wall.  The appellant's respiratory rate was 18 
per minute.  His lungs were clear to auscultation and 
percussion.  There were no rales, rhonchi or wheezes heard.  
There was no deformity of the chest wall noted.  There was no 
jugular venous distention.  X-rays of his chest were reported 
as negative and unchanged since 1995.  The diagnosis was of a 
history of spontaneous pneumothorax, right, with no evidence 
of lung disease by symptoms or signs.

VARO denied the appellant an increased rating for his 
service-connected right partial pneumothorax in a July 1997 
rating decision.  

At his March 1999 hearing on appeal, the appellant testified 
that he had used an inhaler for his lung condition 
approximately twice a day since 1997.  He reported that he 
sometimes would "get clogged up, full of phlegm and stuff 
like that."

A VA pulmonary examination was conducted in November 1999.  
The appellant denied any recurrence of a pneumothorax since 
service.  He complained of a little bit of a cough and a 
little bit of a pain in his chest.  Breath sounds were normal 
bilaterally.  Forced expiration caused no wheezes.  Inspection 
of his right chest failed to reveal any evidence of a tube 
drainage wound.  His pulmonary function studies revealed a 
normal vital capacity and flow rate.  Chest x-ray report 
indicated no evidence of acute cardiopulmonary disease, mild 
hyperexpansion of the lung fields with dorsal kyphosis.  The 
impression was of dorsal kyphosis due to moderate COPD and 
history of pneumothorax in 1978, resolved, without residual 
functional limitation.  The examiner commented that he thought 
"some of this was because of the thinness of his chest wall; 
no active disease.  No pneumothorax or major fibrothorax."  
Pulmonary function tests revealed FEV 1 readings of 98% of 
predicted value and 113% of predicted value.  The examiner 
noted that the appellant had good effort on the second test.  
Vital components and flow rates were within normal limits.  He 
noted that the appellant did not do as well on the previous 
broncho dilator study and noted questionable effort.

The Board has carefully reviewed the pertinent medical 
evidence, and notes that in assigning an appropriate rating, 
the policy against "pyramiding" of disability awards 
enumerated by 38 C.F.R. § 4.14 must be considered.  In other 
words, while several diagnostic codes may apply in the instant 
case, "the rating schedule may not be employed as a vehicle 
for compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet.App. 203, 206 (1993).  

The Board finds that the appellant's 0 percent disability 
rating for residuals of a right partial pneumothorax is 
appropriate.  VA outpatient records are negative for 
complaints or findings referable to pneumothorax residuals, 
and the most recent VA examination in November 1999 showed 
FEV-1 readings of 98% and 113% of predicted value, without 
evidence of functional limitation or evidence of active 
disease, pneumothorax or fibrothorax on examination.  
Therefore, in view of this evidence, the Board finds that the 
appellant does not currently have an FEV-1 or FEV-1/FEV score 
of 71- to 80- percent warranting a 10 percent disability 
rating.  Accordingly, there is no basis for a rating greater 
than the currently assigned 0 percent.  38 C.F.R. § 4.97 
Diagnostic Code 6843 (1999).

Moreover, application of the extraschedular provision is also 
not warranted in this case.  38 C.F.R. § 3.321(b) (1999).  
There is no objective evidence that this service-connected 
disability presents such an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet.App. 337 (1996).



ORDER

An increased rating for residuals of a right partial 
pneumothorax is denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

